Name: 2003/764/EC: Commission Decision of 15 October 2003 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption, with respect to Cape Verde, Belize, French Polynesia, the United Arab Emirates and the Netherlands Antilles (Text with EEA relevance) (notified under document number C(2003) 3666)
 Type: Decision_ENTSCHEID
 Subject Matter: Africa;  Asia and Oceania;  health;  marketing;  trade;  America;  fisheries
 Date Published: 2003-10-24

 Avis juridique important|32003D07642003/764/EC: Commission Decision of 15 October 2003 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption, with respect to Cape Verde, Belize, French Polynesia, the United Arab Emirates and the Netherlands Antilles (Text with EEA relevance) (notified under document number C(2003) 3666) Official Journal L 273 , 24/10/2003 P. 0043 - 0046Commission Decisionof 15 October 2003amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption, with respect to Cape Verde, Belize, French Polynesia, the United Arab Emirates and the Netherlands Antilles(notified under document number C(2003) 3666)(Text with EEA relevance)(2003/764/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs(1), as last amended by Regulation (EC) No 806/2003(2), and in particular Article 2(2) and (3) thereof,Whereas:(1) Commission Decision 97/296/EC(3), as last amended by Decision 2003/606/EC(4), lists the countries and territories from which importation of fishery products for human consumption is authorised. Part I of the Annex to Decision 97/296/EC lists the names of the countries and territories covered by a specific decision pursuant to Directive 91/493/EEC(5) and part II names those qualifying under Article 2(2) of Decision 95/408/EC.(2) Commission Decisions 2003/763/EC(6), 2003/759/EC(7), 2003/760/EC(8), 2003/761/EC(9) and 2003/762/EC(10) set specific import conditions for fishery products originating in Cape Verde, Belize, French Polynesia, the United Arab Emirates and the Netherlands Antilles, respectively. These countries should therefore be added to the list in part I of the Annex to Decision 97/296/EC.(3) Decision 97/296/EC should therefore be amended accordingly.(4) This Decision should take effect on the same day as Decisions 2003/759/EC, 2003/760/EC, 2003/761/EC and 2003/762/EC as regard the import of fishery products from Belize, French Polynesia, United Arab Emirates and Netherlands Antilles.(5) As regard the import of fishery products from Cape Verde this Decision should take effect on the same day as Decision 2003/763/EC, since there is no need for a transitional period.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 97/296/EC is replaced by the text in the Annex to this Decision.Article 2This Decision shall apply from 8 December 2003 as regards the imports of fishery products from Belize, French Polynesia, the United Arab Emirates and the Netherlands Antilles.This Decision shall apply from 27 October 2003 as regards the import of fishery products from Cape Verde.Article 3This Decision is addressed to the Member States.Done at Brussels, 15 October 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 243, 11.10.1995, p. 17.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ L 122, 14.5.1997, p. 21.(4) OJ L 210, 20.8.2003, p. 16.(5) OJ L 268, 24.9.1991, p. 15.(6) See page 38 of this Official Journal.(7) See page 18 of this Official Journal.(8) See page 23 of this Official Journal.(9) See page 28 of this Official Journal.(10) See page 33 of this Official Journal.ANNEX"ANNEXList of countries and territories from which importation of fishery products in any form intended for human consumption is authorisedI. Countries and territories covered by a specific decision pursuant to Directive 91/493/EECAE- UNITED ARAB EMIRATESAL- ALBANIAAN- NETHERLANDS ANTILLESAR- ARGENTINAAU- AUSTRALIABD- BANGLADESHBG- BULGARIABR- BRAZILBZ- BELIZECA- CANADACH- SWITZERLANDCI- CÃ TE D'IVOIRECL- CHILECN- CHINACO- COLOMBIACR- COSTA RICACU- CUBACV- CAPE VERDECZ- CZECH REPUBLICEC- ECUADOREE- ESTONIAFK- FALKLAND I.GA- GABONGH- GHANAGL- GREENLANDGM- GAMBIAGN- GUINEA CONAKRYGT- GUATEMALAHN- HONDURASHR- CROATIAID- INDONESIAIN- INDIAIR- IRANJM- JAMAICAJP- JAPANKR- SOUTH KOREAKZ- KAZAKHSTANLK- SRI LANKALT- LITHUANIALV- LATVIAMA- MOROCCOMG- MADAGASCARMR- MAURITANIAMU- MAURITIUSMV- MALDIVESMX- MEXICOMY- MALAYSIAMZ- MOZAMBIQUENA- NAMIBIANC- NEW CALEDONIANG- NIGERIANI- NICARAGUANZ- NEW ZEALANDOM- OMANPA- PANAMAPE- PERUPG- PAPUA NEW GUINEAPH- PHILIPPINESPF- FRENCH POLYNESIAPM- ST PIERRE and MIQUELONPK- PAKISTANPL- POLANDRU- RUSSIASC- SEYCHELLESSG- SINGAPORESI- SLOVENIASK- SLOVAKIASN- SENEGALSR- SURINAMETH- THAILANDTN- TUNISIATR- TURKEYTW- TAIWANTZ- TANZANIAUG- UGANDAUY- URUGUAYVE- VENEZUELAVN- VIETNAMYE- YEMENYT- MAYOTTEZA- SOUTH AFRICAII. Countries and territories meeting the terms of Article 2(2) of Decision 95/408/ECAM- ARMENIA(1)AO- ANGOLAAG- ANTIGUA and BARBUDA(2)AZ- AZERBAIJAN(3)BJ- BENINBS- THE BAHAMASBY- BELARUSCG- REPUBLIC OF CONGO(4)CM- CAMEROONCS- SERBIA and MONTENEGRO(5), (6)CY- CYPRUSDZ- ALGERIAER- ERITREAFJ- FIJIGD- GRENADAHK- HONG KONGHU- HUNGARY(7)IL- ISRAELKE- KENYAMM- MYANMARMT- MALTARO- ROMANIASB- SOLOMON ISLANDSH- ST HELENASV- EL SALVADORTG- TOGOUS- UNITED STATES OF AMERICAZW- ZIMBABWE(1) Authorised only for imports of live crayfish (Astacus leptodactylus) intended for direct human consumption.(2) Authorised only for imports of fresh fish.(3) Authorised only for imports of caviar.(4) Authorised only for imports of fishery products caught, frozen and packed in their final packaging at sea.(5) Not including Kosovo as defined by the United Nations Security Council Resolution 1244 of 10 June 1999.(6) Authorised only for imports of wild fish intended for direct human consumption.(7) Authorised only for import of live animals intended for direct human consumption."